 THE WURLITZER COMPANY585The Wurlitzer CompanyandDistrict Lodge No. 92,International Association of Machinists and Aeros-pace Workers,AFL-CIO. Case 26-CA-3514November 17, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn June 23, 1970, Trial Examiner Lloyd Buchananissued his Decision in the above-entitled case, findingthat the Respondent had not engaged in the unfairlabor practices alleged in the complaint, as set forth inthe complaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,theGeneral Counsel's exceptions and supportingbrief, the Respondent's answering brief, and the entirerecord in this case, and hereby adopts the findings'Iconclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint be, and it hereby is,dismissed in its entirety.IWe find it unnecessary to decide whether Henderson was threatenedby Parvin during their early October 1969 conversation.We do not rely onany inferences drawn by the Trial Examiner based on the fact thatRespondent did not discharge Parvin as a result of what she stated duringthat conversation.TRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaintherein (issued December 11, 1969; charges filed November3 and 24, and December 9, 1969), alleges that the Companyhas violated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, 73 Stat. 519, by dischargingKathleen Parvin on October 27, 1969, because of herconcerted activities on behalf of the Union. Admitting thedischarge, the answer denies that it was because of Parvin'sconcerted activities.The case was tried before me at Corinth, Mississippi, onFebruary 10 through 12, 1970, inclusive. Briefs have beenfiled by the General Counsel and the Company, the time todo so having been extended.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT (WITHREASONS THEREFOR) ANDCONCLUSIONS OF LAW1.THE COMPANY'S BUSINESS AND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's corporate status, thenature and extent ofitsbusiness,and its engagement incommerce within themeaning ofthe Act are admitted; Ifind and conclude accordingly. I also find and concludethat, as admitted, the Union is a labor organization withinthe meaning of the Act.II.THE ALLEGED VIOLATION OF SECTION8(a)(3)AND (1)To justify Parvin's discharge, the Company cites threewritten warnings issued to her, two in March and one inOctober, and its rule that three warnings issued for minoroffenses within a 12-month period can result in discharge.This and other rules were posted after a Board-conductedelection on January 17, 1969, which the Union lost. Even ifthe rules were posted in anticipation of further organiza-tional efforts after the election, there is no claim that theyare violative or that they were posted discriminatorily.The defense raises several questions. First, has it in factbeen the Company's practice to discharge an employeeafter three warnings within a 1-year period? Second, werethe Company's reasons for issuing the three warnings toParvin supported by the facts? Third, were the warningsissued to Parvin disparately and discriminatorily?With respect to the first of these questions, we do notknow how many employees were discharged betweenFebruary 1, 1969, and January 30, 1970. It was stipulatedthat during that 1-year period, nine written warnings wereissued to a total of six employees: One employee receivedthree warnings and was discharged; one received two; andfour each received one. It was later brought out thatanother employee received a third warning slip in August orSeptember and was discharged because of poor quality andproduction. We do not know when the first two slips wereissued to her. She had been a leadgirl for 5 years. The factsthus testified to do not themselves indicate that issuance ofthreewarnings, as here, was so unusual as to beper sesuggestive of discrimination. It appears, as was testified forthe Company, that it never deviated from the rule fordischarge on the third warning.Before we weigh the testimony concerning the reasons forissuing thewarnings to Parvin, we should note heremployment history and organizational activities. She hadbeen employed by the Company since 1963 except for twoperiods when she was on leave. She worked first at the186 NLRB No. 65 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDlarger plant in Corinth,Mississippi,and then,particularlysince her last transfer in July 1968, at the Rienzi plant.Parvinbecame active on behalf of the Union inNovember 1968 and continued so through the January1969 election.She was included with three Corinth plantemployees in a list of those designated by the Union toattend the Board hearing prior to the election,and was oneof the Union's election observers.There can be and is noquestion of company knowledge of her union activities atthat time.Indeed,Long,foreman in charge of the Rienziplant,admitted that he knew that Parvin was engaged inunion activity from June 1968 until her discharge some 16months later.Union activity was resumed after a meeting with a unionrepresentative on June 24,which Parvin and three or fourother employees attended.After a 2-week vacation, suchactivity continued from July through the date of Parvin'sdischarge,October 27.Parvin told us that during this laterperiod all employees received cards in the mail from theUnion but that she spoke to 30 or 35,some of them atCorinth,afterwork,on break,at lunch,and in thewashroom.Parvin's later version was that she distributedunion cards during this period although other witnessescalled bythe General Counsel testified,as she had earlier,that cards were sent through the mail and that personaldistribution had not been observed.Having earlier declared that it was very likely that plantofficials had seen her with a union representative while hewas handbilling the plant during this later period, Parvinnow testifiedthatshe was surethat theyhad seen her. Butagainwe were more reliably told that there was nohandbilling during this period except by mail from theUnion.The Rienzi plant is a small one with approximately60 employees,and there is no question but that theCompany knew that Parvin supported the Union.But theextent of her activity at this time is not at all clear; nor isher testimony concerning it reliable.Like Parvin,her half sister,Corbin,was also an observerat the January election.Corbin was at least as active asParvin on behalf of the Union,and apparently at timesmore so as she had earlier engaged in handbilling prior tothe election.There is nosuggestion of animus basedthereon,or evidence of warnings to or discriminationagainst her.We come now to the second question raised by thedefense and the issuance of the three warnings to Parvin.We were told she was spoken to several times about thequality of her work,but not given a warning.On March 19 Parvin was given a written warning forfailure to clean her work stations as she had been directedto do. On March 21she was given a second writtenwarning, this time for poor quality work as she hadimproperly framed approximately 30 boards..Parvin wasspoken to but not given a written warning about bad workwhich she turned out about October 13. (In this connection,we were told of one bad board returned from the Corinthplant.)On another occasion,the date not fixed,she wasgiven a bad sample and did the work wrong. This was notchargeable to her and she was not given a warning.With respect to the first warning, Parvin had begun toclean up the day before but, as directed,had gone home atquitting time,the task to be finished the following morning.However she had managed on the 18th, Parvin's excuse forfailing to finishthe jobthe followingday was that she hadnot been given a necessary container which her supervisor,Moss,had promised her. She had been cleaningup withouta receptaclethe daybefore,whatever the now asserted needfor one;she had been interruptedby thequitting timebuzzer.She made no protest when she was given thewarning slip,and did not indicate that she thought thereason "frivolous"even if the General Counsel deems it"highly suspicious."Itdoes not appear that this warningwas unwarranted.Much more was heard at the hearing inconnection with the second warning, that for poor work,and the thirdwarning,also forpoor work,which was datedOctober 24and given to Parvinon October 27 when shewas discharged.Parvin testified that,working on several manual jobs, shehad been put on a new one on March 20 and worked on itabout4 hours. The next day Moss toldher that she hadbuilt"some boards"wrong; they had already been shippedto the Corinth plant.Parvin and Mosswent to Corinth,whereParvin reworkedthe boards. It developed that all 32boards on whichshe had workedthe day before werewrong.Later onMarch 21 Moss gave Parvin the secondwarning slip, the latterremonstrating that she had workedon these boards only 4or 5 hoursand Moss replying that ifshe "had been watching what[she]was doing [she]wouldn't have made the mistake."If she sought to explainaway her errorsas she testifiedconcerning a conversation with Brawner,her leadgirl atthat time,Parvin was not convincing.Brawner did comeback and help her,and Parvin"was to follow the sample."(Unlike a laterinstance, this sample was not questioned.)The impressionfrom Parvin's testimony is that this was oneof several models on which she had been working and wasnot complicated: she correctedthe boardsby switching ascrew and a dart.NeitherMoss nor Brawner wascalled totestify.CertainlyParvin indicated no outrage on receipt of thissecond warning slip. She refused to sign it,as she had thefirst and did again the third. Even were one to imagine thatthis second warning was not altogether justified but was inpart prompted by Moss'annoyance because of Parvin'sfailure to clean up 2daysbefore,suchaction would not bediscriminatoryeven if one preferred to assume or infer thatitwas. It should benoted thaton March 17,as Parvin toldus, she hadtroublewith a job and toldMoss, whoinstructed her to set the work aside and transferred her toanother jobthe nextday. If thiswas broughtout to showmarkedly differenttreatment from that when she was givena third warningin October,it also is clear that she was notwarned because of this instance in March justbefore thefirst twowarnings issuedto her.We see here, as later, amistake on which no warning was issued,followed byanother and a warning.Were the CompanyinMarch attempting to establish aconvenient basis for discharging Parvin on the nextoccasionto warn her,itdidat that early periodand againshortly beforeher discharge in October ignoreopportuni-ties for a third warning.Ifind that there was no suchunlawful attempt. THE WURLITZER COMPANY587About noon on Tuesday, October 21,Parvinwasassigned to a different job, which had been performed byeight employees at various times as they were transferredfrom job to job. Stewart, her leadgirl, showed her how to doitand helped her all afternoon. Stewart checked Parvin'sfirst few boards the following morning and then, as facilityand experience were presumably acquired, spot checked.Parvin further testified that on both the 22d and 23dStewart told her that she was doing a good job. Accordingto Parvin, Stewart continued to check each board. On theafternoon of the 24th Parvin was taken to the office, whereshe was charged with doing poor work, and was given athird warning slip.Stewart told us that the first afternoon she checked eachboard and complimented Parvin on her work; that for thenext 2 days she spot checked the work, evidently finding itin order; but that on Friday morning she told SupervisorPounders, after first speaking to Parvin about it, that thelatter had worked many boards wrong.Pounders told us of poor work which Parvin had doneabout a week before. He had told her to improve but didnot give her a written warning.' He now called andinformed Long, who was at the moment in Corinth. Itdeveloped that of 59 boards then checked at the Corinthplant, Parvin had worked 20 incorrectly, and Long andPounders decided to give her another warning, realizingthat it would mean discharge. There was no dissimulationwith respect to their awareness of the seriousness of thethird slip.At Pounders'request,Long showed her theboards. This stands uncontradicted except by denial inGeneral Counsel's brief.On rebuttal Parvin testified for the first time that Stewartcomplimented her on her work as late as Friday. Stewart'scomments were clearly important and significantly relevantas Parvin testified on direct examination, when she told usof compliments on the 22d and 23d. But quite assignificantly,Parvin did not include reference to anyfavorable comment on the 24th until she recognized theimportance of denying what Stewart had testified concern-ing the eventsof that day. The facts with respect to thework improperly done belie Parvin's testimony that she wascomplimented on the 24th. Not only did Stewart report thepoor work to Pounders that morning, but it is clear that thework was poor when it was thereafter checked althoughParvin had been on that job for approximately 3 days. Asfor Stewart and the others now checking every boardinstead of spot checking as she had done earlier, it isunderstandable that, poor work being found and beforeaction was taken, a more thorough inspection would bemade to determine whether the samples checked wererepresentative. (We have seen that the practice reasonablyvaried with respect to checking work.) Corbin testified tointensive and constant checking by Stewart on another joband that, on one of her jobs in December, Stewart for 4days checked every board. On the other hand, she also toldus that Stewart sometimes checks all of the work andsometimes merely spot checks. This is quite consistent withStewart's testimony concerning the frequency with whichshe checks the work.In an attempt to explain her shortcomings, Parvintestified that she was assigned to 14 different jobs betweenMarch 14 and October 27. It is not claimed that thesefrequent transfers were discriminatorily motivated. Thereason that no such claim has been made is quite clear:Parvin herself told us that other employees are shiftedaround to different jobs and various machines.2Long testified, and Pounders in greater detail, that thereare some 770 different jobs in the plant; some employeesare transferred more than 10 times in a year, some morethan 20. How many different jobs per employee areinvolved in these transfers we do not know. This would beunderstandably difficult to determine, and no attempt wasmade. All of the.operations must be performed each weekby the approximately 60 employees.Further in connection with what was now admittedlypoor work to be excused as done allegedly on training time,Parvin claimed that whenever she started on a new job, sheherselfwrote "training" on her timecard. There is nodispute concerning the meaning of training time, severaltimes described; to be resolved is the practice or statementsallegedlymade concerning it. Training time or status isindicated by the word training written on an employee'stimecard. It means that the employee is not required toequal the production standard or quota while she is on suchstatus. Thus she is not charged with producing less than thequota, but is guaranteed 112 percent of the productionstandard or a 12-percent bonus. This applies on assignmentto a new job and also when the employee returns to a jobafter she has been off it for a while. An employee is thusprotected whether or not she has been on the job before; italso covers a wholly inexperienced employee.According to Parvin, the 40-hour training allowance wasfirstmentioned to her about 1966. She cited one job onwhich she claimed that she had in fact been allowed 40hours of training time; indeed on two other jobs, that shewas given 40 consecutive hours.Despite what she claimed was a longstanding rule andpractice, Parvin, from her testimony, appears to have beensingled out to be told at various times about the allowance.Thus Long also allegedly told her about it early inSeptember when he put her on a machine. She latermodified her account of what Moss had said: He told herthat training periods would be "for 40 hours at least" unlessshe attained proficiency earlier. This reference toat least 40hours stands alone andsuggestsfurther that Parvin wasextending herself and the truth to support her claim. I donot credit her.Indeed, the "atleast" elementmakes the 40-hour factormeaningless:Training would be less than 40 hours ifproficiency were attained earlier; more than 40 hours ifproficiency were not by that time attained. There would beno difference had Parvin now referred to 10, 20, or 80hours.Training time is allowed. But there was noIThe Company's leniency did not vest in her any right todo poorwork.doing at the time of the election, to other work.It does not appear that herAs we shall see,that this was a few days after Parvin's unionactivitywasjob changes had theretofore been less frequent than those of otherforcefully broughtto the Company's attentionby reportof a threat whichemployees.Nor is it suggested that the change on March 14 wasshe had made.discriminatory or that Parvin objected,or that there was basis for2On March 14 Parvin was moved from testing, which she had beenobjection, to any ofthese changes. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaningless practice or promise involving a stated numberof hours.With training time allowed on transfers, total trainingtime on a given job as an employee several times returnedto that job might well exceed 40 hours; and 40 hours ofnonconsecutive time would be a limitation, not a promise.Elsewith frequent transfers, employees might be ontraining time virtually all of the time; and there is nosuggestion of that although Parvin did at one point claimthat on one job she may have been allowed more than 40hours. After examining Parvin's timecards, counsel agreedthat they do not show 40 consecutive hours of training timeon any single job or, as put to me, any "extensive period."This does not prove that Parvin had not been promised40 hours of training time generally on different jobs as sheclaimed she had been promised. But to repeat, whether ornot there were such promises is not supported by thetimecards as all counsel agreed or by any other credibletestimony.We recall that Parvin made the notationsherself.As the General Counsel further agreed, Parvin'stimecards do not show even 20 consecutive hours oftraining time on any job. This further reflects on Parvin'scredibility since she had earlier testified with positivenessthat she had marked "training" on her card for October 21through 23; she was not certain about October 24. Muchmore reasonable and credible and in accord with the oraltestimony received and the documents examined is thetestimony by Reiselt, the Company's personnel manager,that allowance of training time is within the supervisor'sdiscretion. It may be noted also that Parvin did not claimthatMoss had promised her 40 hours of training time onthis,which turned out to be, her last job and which she hadherself characterized as "easy"; hers was a general andwholly unsupported claim.Certainly there was no disparateness in this dischargeafter 3-1/2 days on the given job. The testimony by Corbinthat she at one time asked Long how many hours oftraining there would be on a certain job and that he repliedthat it would be 40, so far from supporting Parvin's claim toa general allowance of 40 hours on transfer unsupported asit is by any other testimony or documentation, reflectsrather on Parvin's credibility. Corbin had been employedlong enough for her to know had such a practice orallowance been recognized; her question would have beenunnecessary. The actual practice was completely out of linewith what Parvin alone was allegedly told.It appears from her cards and I find that Parvin was noton training time for 3-1/2 days on her last job. Her transferswere not disparate and were not alleged to be. She wasreasonably required to do good work on this last job, butshe did not meet that requirement.Ihave not overlooked Pounders' affirmative reply whenhe was asked on cross-examination, "Now, Mrs. Parvin wason training during the entire period of time that she wasworking on this 4030 board, wasn't she?" Not only was thisreply contrary to the timecard record which showed thatParvin had not noted that she was on training time for anysuch extended period, and to the reliable testimony whichindicates less than 20 hours at any time, but it is clear thatthe Company could reasonably expect production of aquality which it was not receiving from Parvin.In the absence of other and more weighty evidence ofdiscrimination, one might be tempted to make much of thisstatement by Pounders.But Iwould not hang the Companyfor a word or a thoughtless reply which is contrary to thegreat weight of the evidence received.3 Much was made atthe trial, as this decision reflects, of the issue of trainingtime,and in that posture theissueloomed important. Thecareful and detailed consideration given to it here may beunnecessary since the General Counsel barely mentions itin his otherwise comprehensive brief. Such neglect maystem from the unreasonable and demonstrably untruthfulaspect of Parvin's testimony in this connection.On the question whether warning slips were issued toParvin disparately, Corbin told us of a mistake pointed outto her on one board and one which another employee hadmade on another job shortly afterParvin's discharge, andof mistakes which she had made on a wholly new job oneday in September. Several other employees called by theGeneral Counsel testified similarly. Thus McCoy told usthat on some jobs she has had an occasional wrong board.These were corrected, and she received no warning slips.She had many errors on one job and her leadgirl, helpingher, pointed out that the job had been changed in onerespect; the new sample given McCoy was correct. She alsotestified that another employee once told her that certainboards which several girls corrected had been hers.Employee McGaha testified that her first day on one jobshe had reversed the parts on 40 to 50 boards. She wasshown again how to handle the job but was not given awrittenwarning. Employee Puckett testified similarly tomistakes the first day she worked on a new board. She wasnot given a warning slip for this but did once receive one forexcessive absences. Not only were these mistakes of shorterduration, but there does not appear to have been a historyof criticism in connection with the respective employeesinvolved. In none of the other cases cited does it appear tohave been necessary for the employee and her supervisor togo to the Corinth plant to rework the job.Pounders explained various instances where mistakeswere made but no warning slips issued as being cases wherethe wrong sample had been given to the employee or wheremistakes were made during the first day on a new job. Wecannot compare instances of occasional or first-time erroron a new job by several individuals with multiple poor workon the third or fourth day on a given job. On the otherhand, we have seen that warning slips have been given toother employees for poor work and that two others weredischarged, one in June and the other in August orSeptember.We have noted that Parvin, like the others, made errorswhich were called to her attention and corrected in Marchand also shortly before her discharge with no warning slipsissued. I am not persuaded that such instances do notpermit issuance of warning slips on other occasions or thatthe two issued to Parvin for poor work were not warranted.Related to the issue of company knowledge, but perhapsmore significant in connection with Parvin's concerted3UnlikeStruksnes ConstructionCo., Inc.,148 NLRB 1368, 1371, 1374,we have here no "inartful"act, but an evidently careless reply. THE WURLITZER COMPANY589activity and therefore the Company's motive in issuing thethirdwarning slip, is an incident which occurred inSeptember according to employee Henderson, or onOctober 6 or 7 according to Parvin. Henderson's version isthat sometime in September Parvin asked whether she wasgoing to help the Union, and when Henderson replied inthe negative, continued that if she did not help and theCompany fired her, the Union could not help get her jobback. According to Parvin, Henderson had told her at thetime of the January election that if things did not change atwork she was going to help Parvin organize for the nextelection; that she now asked Henderson whether things hadchanged and, the reply being in the negative, asked if shewas ready to sign a card and help her. Henderson againreplied in the negative, explaining that she was afraid tosign a card, and, assured by Parvin that she would haveprotection if she supported a union, asked about anothergirlwho had been discharged. Parvin claimed that she nowwithheld the information that the other girl had filedcharges but did say to Henderson that if she did not sign aunion card and was fired, she would not have a leg to standon.Henderson told this to Pounders, who informed Long,who in turn took it up withReiselt.The latter directed thatParvin be told not to go around threatening employees andon October 9, according to Parvin, Long spoke to her aboutthreatening employees if they did not sign a union card.Parvin denied that she had made any threats.It is not clear whether, in reporting this to Pounders,Henderson referred to Parvin's statement as a threat. In twoaffidavits to the Board she characterized it as such and shetestified that she took it as a threat. If Long, after speakingwithHenderson and Parvin, was impressed with theformer's reaction,issuanceof a warning on that accountmight be considered reasonable and warranted. But nosuch warning was issued. No finding need be made as tothreat although there is sufficient basis for finding thatParvin did threaten to the point where a somewhatsympathetic employee was prompted to complain tomanagement.The Company is not to be charged with bad-faith failure to investigate further or whatever the GeneralCounsel suggests in his detailed analysis of this incident. Itdid not attempt to establish the violation of company rules,nor did it take adverse action on what was at least arguablya threat.As noted, the question here is whether the thirdreprimand was prompted by such activity by Parvin. Thevery knowledge on October 9 of recent union activity byParvin on which the General Counsel relies could haveprompted a third warning slip had the Company sought tointerfereby warning or to discriminate by discharge.Indeed the threat which the Company recognized orclaimed would under its rules have warranted dischargewithout prior warning. Certainly if the Company did notdischarge when it might have for the threat which it hasconsistently since early October maintained had beenmade, but thoughtas we weretold that speaking to Parvinabout it wouldsuffice, such failure to discharge at the verytime that it was directly confronted with her union activitysuggests,so far from discriminatoryanimus orpurpose, adesire to retain her. (We have already noted some poorwork about October 13, for which Parvin was not warned.)Having seen that thisis a smallplant, we cannot adopttheGeneral Counsel's assertion that "this alleged threat... was Respondent's first indication of Parvin's renewedunion activities." Parvin's activities had been "renewed"since June or July. Further, that "Long testified that he hadno knowledge of Parvin's renewed union activities untilHenderson told him about this incident" is a misstatementof fact. Long's testimony was that he did not recall thatanyone ever told him "anything about Mrs. Parvin talkingto them about the union after the last election, up until theHenderson incident in October." Quite to the contrary,Long told us that he knew that Parvin was engaged in unionactivitybefore the election and thereafter until herdischarge.There is no evidence of any further union activity byParvin between October 6 and 24 which would haveaffected the Company's attitude toward her and its motivewhen it did take action. It may be redundant to add that, ifitbe claimed that Parvin's discharge was prompted by theCompany's knowledge of her activity on behalf of theUnion on October 6, and that the oral warning given Parvinin that connection was prompted by the Company'sdispleasure over such activity, the fact is that any suchalleged displeasure or animus did not prompt discharge atthat time. If it be claimed otherwise that the threat andreference to it were merely an excuse for later action by theCompany, the answer is that they were not: the thirdwarning stands on its own. Had the Company beendisposed to discharge Parvin because of her preelection orsummer activities or her talk with Henderson, it couldreadily have done so early in October. This case is unusualfor the evidence of opportunities to discharge because ofthe threat to Henderson and then the poor work prior tothat which prompted the discharge on October 27.If it be urged, as may be even though the point was notraised before me, that the Company was "waiting for abetter excuse," the short answer is that there is no proof ofthis.If this be suspected, it may indeed be so; butconversely, it may not be.Not alleged as violative, but relevant for their bearing onthe issue of discrimination are two incidents which we nowconsider. About 3 weeks after the January election Moss,who issued the first two warning slips to Parvin, asked herwhy she had turned against the Company and, why shedisliked him. Parvin replied that she did not dislike him,and told him how she felt about the Union and why. Mosstold her that he agreed with her to one extent on the wayshe felt.About the middle of February, some 4 weeks after theelection,DivisionManager Davis addressed the Rienziplant employees and told them that he was disappointedbecause so many people had voted for the Union. He thentold them that the Company had postednew rules,, that theemployees were to abide by them, and that supervisors wereauthorized to hand out pink warning slips.I cannot join with the General Counsel in his deductionthat these incidents indicate retribution in the earlierwarnings or the discharge more than 8 months later.Neither Moss in his remarks, nor Davis in his, indicated 590DECISIONS OF NATIONALLABOR RELATIONS BOARDresentment (the Union had lost the election) or ill will. If weaccept the dictionary definition of "a feeling of hostility orhatred," it does not appear that the Company felt anyanimus toward the Union or toward any employees whosupported it. It may be recognized that the Company didnot favor unionization of the plant. That the Company wasnot, to the point of unlawful acts, concerned with unionactivitymay be judged by the absence of even a claim ofviolation before the January election or during the laterorganizational activity which commenced in June.4 There isneither claim nor indication of ill will, hostility, or violationat these plants at any time.It is true, as noted in theErie Resistorcase, that to theextent that antiunion intent and timing are shown, we neednot rely on the "inherently discriminatory" nature of theconduct which is directly alleged to be violative. As theSupreme Court stated in that case,5When specific evidence of a subjective intent todiscriminate or to encourage or discourage unionmembership is shown, and found, many otherwiseinnocent or ambiguous actions which are normallyincident to the conduct of a business may, withoutmore, be converted into unfair labor practices.Whatever support for a finding of discrimination mightbe based on a finding of animus, Moss' remarks to Parvinand Davis' expression of disappointment and the adoptionof new rules after the Union lost the election do not providesuch support. A preference indicated as mildly as here tooperate its business without the intervention of a labororganization is not equivalent to that animus which itselfsuggests and supports a finding of discrimination.With respect to animus, we must distinguish between anexpressed preference that there be no union and actualanimosity. Thus a feeling or expressed preference may beno more than this-is-what-I- think-but-do-what-you-want;animosity may express itself in unlawful conduct, conceiva-bly in harsh, lawful terms.Itwould indeed be strange, certainly unreasonable, to tarwith the same brush an employer who tells his employeesonly that he thinks a union is unnecessary but that thedecision is theirs to make freely, and one who threatens andcommits other serious interference with employees' rightsto engage in concerted activities. The variety and extent ofopposition to unionization are too great to permit fixedinferences onmere showing of preference or of someopposition as here. There is no support in logic or in fact foruse of the term animus to describe both extremes ofattitude, and then to superimpose on such noneclectic usean inference that may sensibly be drawn as one approachesone extremebut would defy reality in the case of the other.To posit violation on Davis' mild and lawful attitude andexpression would be not only to base discrimination on4Cf.Winn Dixie Stores, Inc.,181 NLRB No. 88.5N.L.R.B. v. Erie Resistor Corporation,373 U.S. 221, 227.6TXD-244-70.7N.L.R.B. v. Dan River Mills,Inc.,274 F.2d 381, 384 (C.A. 5). Cf.conduct which is not charged and cannot be found to beviolative even as unlawful interference,but also to imputeto the Company a purpose which the evidence does notsupport.An expression, even lawful, of opposition to aunion may indeed indicate animosity and discrimination.But just as certainly no such animosity appears here and no"subjective intent to discriminate." Any opposition oranimus here suggested was not, to borrow a term frequentlyemployed in this connection, "virulent."Ifwe remove the carapace which may embrace an ill-defined animus,there is no basis here for an inference ofdiscriminatorymotive. The Company's attitude, franklydeclared, was not followed by any coercive or interferingtactics.At no prior time did it appear to have beenconcerned with Parvin's union activities, and it was not onOctober 24. Nor is there any evidence or claim that, asidefrom the discharge here in issue, it in any way or at any timeinterferedwith, restrained, or coerced employees in theexercise of their statutory rights to engage in concertedactivities.While violations need not be as flagrant as thoseindicated in the recentPioneer Chrysler-Plymouth, Inc.,case,6 the facts there stand in marked contrast to thevarious aspects of those in the instant case.Certainly we have here no evidence of such "antiunionbiasand demonstrated unlawful hostility [as wouldconstitute] proper and highly significant factors for Boardevaluation in determining motive." 7On the facts before us, it would be wholly unwarranted tofind that the Company's preference that its employees notselect the Union as their representative prompted, trig-gered, or even partially motivated Parvin's discharge; andthat she would not have been discharged but for her unionactivities.The evidence does not support the serious allegation ofmalversation filed against the Company. There is nosufficient basis for finding that the warnings in March orthe warnings or discharge in October were discriminatory.Ido not accept as determinative of the issues before us astatementwhichwe were told Parvin filed with theMississippi Employment Office and in which she declaredthat she was fired because of "bad quality." It wouldappear, this being not unusual, that she was there declaringthe reason given to her when she was discharged. This is nomore to be relied upon than is Parvin's self-servingconclusion, stated at that time, that she was dischargedbecause of union activity.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case, Irecommend that the complaint be dismissed in its entirety.N.L.R.B.v.Ambox, Incorporate4357 F.2d 138, 142 (C.A. 5);N.LR.B. v.HarryF.Berggren&Sons, Inc.,406 F.2d 239, 246 (C.A. 8);Borek MotorSales, Inc. v. N.L.R.B.,425 F.2d 677 (C.A. 7).